DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 11 and 12, in the reply filed on May 13, 2021 is acknowledged with appreciation.
Claims 14-17, 21 and 22 are cancelled.  Claims 1-7, 11 and 12 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al (U.S. 8,785,500 B2), in view of Gassaway et al, (Transl Psychiatry 2014) and Tianeptine.com (webpage printout, The Good Drug Guide, publicly accessible March 2001 as evidenced by the Internet Archive Wayback Machine).
	Claim 1 is directed to a method of treating treatment-resistant depression in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of tianeptine, or a pharmaceutically acceptable salt thereof, subsequent to treatment with ketamine or a pharmaceutically acceptable salt thereof, wherein the tianeptine treatment, or a pharmaceutically acceptable salt thereof, is initiated up to about 12 months after the ketamine treatment, or a pharmaceutically acceptable salt thereof, more specifically wherein the patient is a responder to ketamine (claim 3).  Claims 6, 7 and 12 limit the dosage of ketamine or tianeptine, respectively. Claim 2 is directed to a method for treating treatment-resistant depression in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of ketamine, or a pharmaceutically acceptable salt thereof, followed by tianeptine treatment, or a pharmaceutically acceptable salt thereof, wherein the tianeptine treatment, or a pharmaceutically acceptable salt thereof, is initiated up to about 12 months after the ketamine treatment, or a pharmaceutically acceptable salt thereof.
	Charney et al teach the treatment of treatment-resistant depression in a patient comprising administering ketamine to a patient in need thereof (see column 3 at lines 36-48).  Charney et al further discuss administration of a pharmaceutically effective dose of a second agent, wherein the second agent is an antidepressant agent (see column 15 at lines 59-67), wherein said additional antidepressant agent(s) “may be administered… after the ketamine administration” [emphasis added], (see column 9 at lines 1-5).  Charney et al disclose wherein the second therapeutic agent can be selected from atypical antidepressants such as mirtazapine, nefazodone, bupropion, etc (see column 15 at lines 31-33).  Charney et al demonstrate the proportion of patients that are responders to ketamine treatment in FIGURE 3A wherein 71% of patients met response criteria, please see also column 21 at lines 32-45. Charney et al teach administration of ketamine at a dosage of 0.5 mg/kg/day in Examples 1-3 (columns 18-24) and at 25 mg/day in a transdermal patch in Example 4, which is within the range required by instant claim 6, i.e. about 0.1 mg/kg/day to about 3.0 mg/kg/day.
	As such, Charney et al teach the treatment of treatment-resistant depression comprising administering ketamine to a patient in need thereof, wherein the patient is a responder to ketamine, followed by administering an atypical 
	Yet Gassaway et al teach that tianeptine is an atypical antidepressant with established clinical efficacy that is effective in treatment-resistant depression, i.e. “[tianeptine] shows fast effects against some depressive symptoms (cognitive and anxiety symptoms), is effective in patients resistant to selective serotonin reuptake inhibitor therapy3 and shows a better side effect profile compared with selective serotonin reuptake inhibitors and tricyclic antidepressants,” [emphasis added], see page 1, left column, first paragraph under “Introduction.” Gassaway et al teach that tianeptine can be administered to a patient at a single dose of 12.5 mg (see page 4, right column, first line of second full paragraph), which is within the range of about 0.1 mg/kg/day to about 10.0 mg/kg/day required by claim 7 (assuming that the average adult human weight is about 60 kg, i.e. about 6 mg/day to about 60 mg/day). Regarding claim 12, “Tianeptine.com” teaches that tianeptine is administered at dosages of 25 to 50 mg/day, which is within the ranges of “from about 25.0 mg to about 200 mg, from about 25.0 mg to about 150.0 mg, from about 25.0 mg to about 100.0 mg, or from about 25.0 mg to about 75.0 mg” required by claim 12.
	Thus it would be prima facie obvious to one of skill in the art to modify the disclosure of Charney et al by substituting one known atypical antidepressant (tianeptine) for another (i.e. mirtazapine, nefazodone, or bupropion) following administration of ketamine, in the treatment of treatment-resistant depression in a patient in need thereof, with a reasonable expectation of success. And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent atypical antidepressant) for another is not 1) the prior art element of Charney et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. tianeptine) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a ).
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al (U.S. 8,785,500 B2), in view of Gassaway et al, (Transl Psychiatry 2014), as applied to claim 1 above, further in view of Haile et al, (Int J Neuropychopharmacol 2014).
	Claim 1 is addressed in detail above. Claim 4 limits wherein the patient's response to the ketamine, or a pharmaceutically acceptable salt thereof, treatment is measured by detecting a biomarker. Claim 5 limits wherein the biomarker is brain-derived neurotrophic factor (BDNF).
	Charney et al in view of Gassaway et al suggest the treatment of treatment-resistant depression comprising administering ketamine to a patient in need thereof, wherein the patient is a responder to ketamine, followed by administering the atypical antidepressant tianeptine, but do not teach wherein the patient’s response to the ketamine treatment is measured by detecting the biomarker BDNF.
	Yet, Haile et al teach that when administered to patients with treatment-resistant depression, ketamine significantly increases plasma brain-derived neurotrophic levels (BDNF) levels in responders.  Haile et al conclude that ketamine-induced increases in plasma BDNF levels are greater in responders than in non-responders, and support the claim of “plasma BDNF as a peripheral biomarker relevant to ketamine antidepressant response,” (please see the Abstract and the first paragraph on page 6).
	Therefore one of skill in the art would be motivated to measure plasma levels of the biomarker BDNF in a patient receiving ketamine followed by tianeptine for .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Charney et al (U.S. 8,785,500 B2), in view of Gassaway et al, (Transl Psychiatry 2014), as applied to claim 1 above, further in view of Guzman et al, U.S. 8198,268 B2.
	Claim 1 is addressed in detail above. Claim 11 limits wherein the tianeptine comprises hemisulfate monohydrate or its crystalline form.
	Charney et al in view of Gassaway et al suggest the treatment of treatment-resistant depression comprising administering ketamine to a patient in need thereof, wherein the patient is a responder to ketamine, followed by administering the atypical antidepressant tianeptine, but do not teach wherein the tianeptine comprises hemisulfate monohydrate or its crystalline forms.
	However, Guzman et al teach the tianeptine hemisulfate monohydrate salt form of tianeptine for the treatment of depressive disorders (see last paragraph column 1-first paragraph of column 2), and its crystalline forms (see column 3 at lines 51-67), which demonstrates improved properties including hygroscopicity, physical stability, and solubility over the known free base from of tianeptine or tianeptine sodium (see last paragraph of column 1 and Examples 1-9 in columns 21-39).  Guzman et al conclude that tieaneptine hemisulfate monohydrate shows improved pharmacokinetics and a more gradual absorption than the free base form or sodium salt of tianeptine (see Example 10 in columns 40-43).
Therefore one skilled in the art would be motivated to use the hemisulfate Guzman et al teach  improved physical properties and pharmacokinetics upon administration when compared with the free form of tianeptine, particularly when the salt form possesses the same activity and shares the same utility of treating depression.  Absent a showing of unobvious and superior properties, the instant claimed hemisulfate monohydrate and its crystalline forms of tianeptine would be desirable to one skilled in the art seeking to treat treatment-resistant depression in a patient in need thereof.

Conclusion
7.	Claims 1-7, 11 and 12 are pending in the application, and all claims are currently rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611